By the Court.
— This is a common practice; and we can perceive no legal objection to it.
2d. That the justice permitted the plaintiff below, to prove items of a book account of an older date than a note of hand which the defendant had given him, without proving that these items were not included in the note. He contended, that giving a note [*] was itsel f, prima fade evidence of a settlement of all previous accounts.
By the Court.
— We do not think that any such legal consequence follows. It is all matter of evidence to a jury.
Judgment affirmed.